DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
This communication is in response to the Application is filed 11/04/22. Claims 1-13 are pending.  Claims 1-2 have been amended. No claims have been added. No claims have been cancelled. The rejection of the pending claims is hereby made non-final.



Response to Remarks
101
Examiner finds Applicant’s amendments and remarks unpersuasive. As recited in the previous rejection, the examiner submits that the pending claims recite methods and systems for transacting a payment.  Exemplary claim 2 recites the steps of: transmission of an acquisition value and generation of billing information.  These steps describe a method of performance of a financial transaction, which is a long prevalent business practice that retailers have used for many years. The performance of a financial transaction through an intermediary is as fundamental to business as the economic concepts that were identified as abstract ideas by the Supreme Court, such as intermediated settlement (Alice Corp) and risk hedging (Bilski).  The claims as a whole are similar to the claimed invention of the aforementioned claimed invention of the preceding cases, which were described as directed to an abstract idea found to be concepts relating to mitigating risks such as mitigating settlement risk, where this was found to be a fundamental economic practice and/or certain method of organizing human activity.  Therefore, the claims are directed to an abstract idea.  Looking at the combination of the elements as recited in the pending claims, the examiner submits that the pending claims also fail to show an inventive concept, unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception were individually conventional but taken together provided an inventive concept because they improved a technical field, the pending claims do not invoke any of the considerations that courts have identified as providing significantly more than the exception.  The combination of the elements is no more than the sum of their parts, and provides nothing more than mere automation of a payment process that were in years past performed manually by retailers when engaging with a customer.  Mere automation of an economic business practice does not provide significantly more. Regarding the newly amended claim language, the examiner submits that the Federal Circuit has found (see at least EPG v Alstom) that the collection, analysis, and display of certain results of collection and analysis to be a patent ineligible concept.   The Court found that the process of gathering and analyzing information of a specified content, then displaying the results, devoid of any particular assertedly inventive technology for performing said functions to be directed to an abstract idea.  The Federal Circuit has found that the when the focus of the claims is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools, that the claims fail to do more than merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from 101 undergirds the information based category of abstract ideas.  The pending claims do not require an inventive set of components or methods that would generate new data and further do not invoke any inventive programming.  The Courts have found that merely requiring the selection and manipulation of information to provide a humanly comprehensible amount of information useful for users, by itself does not transform the otherwise abstract processes of information collection and analysis. The two part analysis has to take into account how the desired result is achieved.  The examiner submits that the computers, networks, and displays as recited in the pending claims does not transform the claimed subject matter into patent-eligible applications.  The pending claims do not require any nonconventional computer, network, or display components or even a non-conventional and non-generic arrangement of known conventional pieces, but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.  Nothing in the claims, given their broadest reasonable interpretation in light of the specification, requires anything other than off the shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.   The pending claims further fail to include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything other than generic technology.  The claims therefore do not state an arguable inventive concept in the realm of application of the information based abstract idea.  
For the aforementioned reasoning, the claims are found to be ineligible, and the rejection of the pending claims in view of 35 USC 101 is hereby maintained.

103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 




Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.    Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 2 are directed to a system (claim 1), a method (claim 2). Therefore, on its face, each independent claim 1 and 2 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).

8.    Under Step 2A, Prong One of the 2019 PEG, claims 1 and 2 recite, in part, a system and a method of organizing human activity. Specifically, the claimed invention is an apparatus and a method for commercial or legal interactions of business relations. Using the language of independent claim 1 to illustrate, the limitations of a security module (7), characterized in that the acquisition device (5) is adapted to acquire an acquisition value (19) representative of a status parameter (9) and/or an operating parameter (11) of the system component (3) and to transmit said acquisition value (19) to the security module (7) and wherein the security module (7) generates a billing information (11) as a function of said acquisition value (19) are steps that, under their broadest reasonable interpretation, cover certain methods of organizing human activity, specifically commercial or legal interactions of business relations. Independent claims 1 and 2 recite similar limitations.

9. Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. For example, independent claim 1 recites a system component, acquisition device and a security module. Furthermore, independent claim 2 recites a system component, an acquisition device and a security module. These limitations amount to implementing the abstract idea on a computer. Mere instructions to apply the abstract idea using a generic computer, or merely using a computer as a tool to perform an abstract idea does not impose any meaningful limits on practicing the abstract idea. Therefore, because the additional elements are not integrated into the claims as a whole, claims 1 and 2 are directed to an abstract idea.

IF Under Step 2B of the 2019 PEG, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application (i.e., Step 2A Prong Two), the additional elements are mere instructions to apply the abstract idea using a generic computer and merely using a computer as a tool to perform an abstract idea, and, therefore, do not add significantly more. Mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea cannot provide an inventive concept. Therefore, claims 1 and 2 are not patent eligible.

   Dependent claims 3-13 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 3-13, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as above. Dependent claims 3-13 simply define the technological environment. Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea. Accordingly, claims 1 and 2 are patent ineligible.




Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claim(s) 1-13 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Chan (US 2018/0365776) in view of Boaz (US 2007/0001868).
As per claim 1, Chan discloses a system (1) for a consumption based payment for services or materials (See Chan, Paragraph 0005), the system (1) comprising a system component (3) (See Chan, Paragraph 0048), an acquisition device (5) (See Chan, Paragraph 008), wherein the acquisition device (5) is adapted to acquire an acquisition value (19) representative of a status parameter (9) and an operating parameter (11) of the system component (3) (See Chan, Paragraph 0028);
wherein the acquisition device comprises at least one sensor wherein the status parameter (9) describes a system external parameter, which acts externally on the system component (3) and wherein the operating parameter (11) describes a system-internal parameter, which describes the current state or usage of the system component (3)(see at least paragraphs [0004 and 0005] to Chan);
Chan does not appear to explicitly disclose a security module (7) to transmit said acquisition value (19)v to the security module (7) and wherein the security module (7) generates a billing information (11) as a function of said acquisition value (19) wherein the acquisition value 19 and the billing information 11 are used for further evaluation in the context of predictive maintenance.
However, Boaz discloses an automated meter reading system and method a security module (7) to transmit said acquisition value (19)v to the security module (7) and wherein the security module (7) generates a billing information (11) as a function of said acquisition value (19) wherein the acquisition value 19 and the billing information 11 are used for further evaluation in the context of predictive maintenance (see at least paragraphs [0023] and [0156] to Boaz). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Boaz within the teaching of Chan with the motivation of including providing a system and method of metered billing for energy consumption within a building (See Chan, Paragraph 0028).


As per claim 2, Chan discloses a method for a consumption based payment for services or materials (See Chan, Paragraphs 0004-0005), comprising the following steps: a) provision of a system (1) comprising a system component (3) ((See Chan, Paragraphs 0004-0005), an acquisition device (5)  comprising at least one sensor (See Chan, Paragraphs 0004-0005) and a security module (7), wherein the system component (3) is characterized by a status parameter (9) and/or an operating parameter (11), b) acquisition of an acquisition value (19) representative of a status parameter (9) and/or operating parameter (11) by the  at least one sensor of the acquisition device (5), wherein the status parameter (() describes a system-external parameter, which acts externally on the system component (3) and wherein the operating parameter (11) describes a system-internal parameter, which describes the current state or usage of the system component (3) (See Chan, Paragraph 0029)
Chan does not appear to explicitly disclose a security module (7) to transmit said acquisition value (19)v to the security module (7) and wherein the security module (7) generates a billing information (11) as a function of said acquisition value (19) wherein the acquisition value 19 and the billing information 11 are used for further evaluation in the context of predictive maintenance.
However, Boaz discloses an automated meter reading system and method a security module (7) to transmit said acquisition value (19)v to the security module (7) and wherein the security module (7) generates a billing information (11) as a function of said acquisition value (19) wherein the acquisition value 19 and the billing information 11 are used for further evaluation in the context of predictive maintenance (see at least paragraphs [0023] and [0156] to Boaz). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Boaz within the teaching of Chan with the motivation of including providing a system and method of metered billing for energy consumption within a building (See Chan, Paragraph 0028).


As per claim 3, Chan discloses the system (1) wherein the security module (7) is formed by a Hardware Security Module (HSM) (See Chan, Paragraph 0040).

As per claim 4, Chan discloses all of the limitations above further comprising the system (1) wherein the operating parameter (11) is selected from a group comprising of at least one of  (operating) temperature, (operating) pressure, operating fluid level, operating fluid throughput, operating fluid quality value, emission, internal credit and pollutant emission (see at least paragraph [0008] to Chan).

As per claim 5, Chan discloses the system (1) wherein the billing information (13) is generated depending on a comparison of the acquisition value (19) with at least one threshold value (See Chan; Paragraph 0067). 

As per claim 6, Boaz discloses the system (1) wherein the security module (7) is adapted to receive input information (25) and to generate billing information (13) as a function of the acquisition value (19) and the input information (25) (See Boaz, Paragraph 0156).

As per claim 7, Boaz discloses the system (1) wherein the security module (7) is arranged to verify the acquisition value (19) (See Boaz, Paragraph 0156).

As per claim 8, Chan discloses the system (1) wherein the security module (7) is adapted to secure at least one of the acquisition value (19) and/or the billing information (11) with cryptographic encryption (See Chan, Paragraph 0047).

As per claim 9, Boaz discloses the system (1) wherein the security module (7) comprises a memory device (15), wherein the acquisition value (19) and/or the billing information (11) can be stored in the memory device (15) (See Boaz, Paragraphs 0155- 0156).

As per claim 10, Chan discloses the system (1) wherein the security module (7) is adapted to store one or more of the acquisition value (19), the billing information (11) in a cloud, or a combination thereof. (See Chan, Paragraph 0032).

As per claim 11, Boaz discloses the system (1) wherein the security module (7) is adapted to establish a cryptographically secured link between one or more of the acquisition value (19) and the accounting information (11) on the one hand and an ID of the system component (3), an ID of the acquisition device (5), an ID of the security module (7), a time stamp on the other hand, or a combination thereof (See Boaz, Paragraphs 0048 and  0156).

	As per claim 12, Chan discloses the system (1) according to claim 1 wherein the status parameter (9) is selected from a group comprising one or more of temperature, solar radiation, (air) pressure, (air) humidity and air pollution (see at least paragraph [0005] to Chan).

.As per claim 13, Chan discloses the system (1) according to claim 1 wherein for generating a billing information interrelations or dependencies between the system-internal operating parameters and the system- external status parameters are taken into account (see at least paragraph [0028] to Chan).

.

	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALIA F CRAWLEY/         Primary Examiner, Art Unit 3687